DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 238327. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1, discloses the following:
A system for an intravenous insertion, the system comprises:
a robotic positioning system comprising a holding tool being configured to hold an end-effector for insertion into the blood vessel at a target insertion site [see column 43 lines 45-67];
a sensor assembly including one or more sensors to gather information about the target insertion site in a blood vessel of a subject, wherein the sensor assembly is in a fixed relation to the target insertion site or to the end-effector [see column 43 lines 45-67]; 
a controller in communication with the one or more sensors and the robotic positioning system, wherein the controller is programmed to receive and process the information from the one or more sensors about the target insertion site in the blood vessel and to autonomously direct the end-effector into the blood vessel at the insertion site based on the information received from the one or more sensors [see column 43 lines 45-67]
and
wherein the information about the target insertion site comprises three-dimensional coordinates and orientation of the blood vessel [see column 43 lines 45-67].  

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10, 238327. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 18, discloses the following:
A system for an intravenous insertion, the system comprises:
a sensor assembly including one or more sensors to gather information about a target insertion site in a blood vessel of a subject [see column 46 lines 10-30]; 
a holding tool being configured to hold an end-effector for insertion into the blood vessel [see column 46 lines 10-30]; 
wherein the sensor assembly is configured to be maintained in a fixed relation to the target insertion site or to the end-effector [see column 46 lines 10-30]wherein the end-effector is directed into the blood vessel at the target insertion site based on the information received from the one or more sensors [see column 46 lines 10-30]
wherein the information about the insertion site comprises three-dimensional coordinates and orientation of the blood vessel [see column 46 lines 10-30].

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10, 238327. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 18, discloses the following:
A system for an intravenous insertion, the system comprises:
a sensor assembly including one or more sensors to gather information about one or more insertion sites in one or more blood vessels of a subject [see column 44 lines 40-58]; 
a holding tool being configured to hold an end-effector for insertion into the blood vessel [see column 44 lines 40-58];

wherein the sensor assembly is configured to be maintained in a fixed relation to the target insertion site or to the end-effector [see column 44 lines 40-58]; 
wherein the information about the insertion sites comprises three-dimensional coordinates and orientation of the blood vessel [see column 44 lines 40-58].

Closest Prior arts 
No prior arts of record alone or in combination discloses the following:
Claim 21,
“a controller in communication with the one or more sensors and the robotic positioning system, wherein the controller is programmed to receive and process the information from the one or more sensors about the target insertion site in the blood vessel and to autonomously direct the end-effector into the blood vessel at the insertion site based on the information received from the one or more sensors; and wherein the information about the target insertion site comprises three-dimensional coordinates and orientation of the blood vessel”

Claim 28,
“wherein the end-effector is directed into the blood vessel at the target insertion site based on the information received from the one or more sensors; and wherein the information about the insertion site comprises three-dimensional coordinates and orientation of the blood vessel”


“a controller in communication with the one or more sensors, wherein the controller is programmed to receive and process the information from the one or more sensors about the insertion sites and to select a target insertion site based on the information from the one or more sensors such that the end-effector is directed into the blood vessel at the target insertion, wherein the information about the insertion sites comprises three-dimensional coordinates and orientation of the blood vessel”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest prior arts
Hyde et al (Pub. No.: US 2010/0274202)
Hyde et al disclose an ultrasound imaging system configured to locate a selected insertion-target region of the body part and distinguish (meaning verified) specific regions and features of the body part, such as an artery (e.g., a vein or a blood vessel) from the insertion-target region 115 [see 0015].

Neerken et al (Pub. No.: US 2008/0275396).
Neerken et al disclose a controller to autonomously process information to locate potential sites in the blood vessels, autonomously select a target site, autonomously calculate insertion site and insertion angle and autonomously tracking the position and orientation of the target insertion site [see 0029, 0032-0035, 0050, 0056, 0067] and further disclose the invention provides an entirely automated needle or cannula insertion [see 0022-0023]. Neerken et al disclose the puncture system autonomously allocates and determines a suitable puncture location [see 0009, 0035]


Coste-Maniere et al disclose an intravenous insertion system comprising a robot arm (relied on as the robotic positioning system) [see 0040 and fig 1-2; one or more sensors (image capture device or endoscope 306, fig 2) attach to the robot arm for gathering information about potential insertion sites [see 0043, 0112, 0022] of a patient's [see 0005]. Coste-Maniere et al disclose a controller (processor of master controller 200, figs 1 -2) in communication with the one or more sensors (image capture device 306) and the robot arm (positioning system), wherein the controller receives the information from the sensors about potential insertion sites (from a list of possible entry ports locations, claim 14) [see 0038, 0110, 0112] and the controller selects a target insertion site and directs the robot arm (robotic positioning system)to insert the medical device into the target insertion site [see 0048, 0055, 0110, claim 14].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793